            Case 2:20-mj-05644-DUTY Document 14 Filed 11/28/20 Page 1 of 1 Page ID #:33




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                                            CASE NUMBER:
UNITED STATES OF AMERICA
                                                PLAINTIFF                20-MJ-5644
                V.
                                                                         WAIVER OF INDICTMENT
ANDREW RENE HERNANDEZ
                                              DEFENDANT

    I,                             Andrew Rene Hernandez                                 , the above-named defendant,
who is accused of                           Unsafe Operation of an Unmanned Aircraft                         , in
violation of                             Title 18, United States Code, Section 39B                           , being
advised of the nature of the charge, the proposed information, and of my rights, hereby waive in open court on
                                         , prosecution by indictment and consent that the proceedings may be by
information rather than by indictment.

          11-24-2020
Date                                                                 Defendant

  11-24-2020                                                          /s/ Jelani J. Lindsey
Date                                                                 Counsel for Defendant


Date                                                        Before: Judicial Officer




If the defendant does not speak English, complete the following:

I,                                             , am fluent in written and spoken English and
languages. I accurately translated this Waiver of Indictment from English to
for defendant                                            on this date.



Date                                                                 Interpreter




CR-57 (06/14)                                     WAIVER OF INDICTMENT
